On December 14, 1967, defendant filed its consent to entry of judgment stating that the claim of plaintiff is controlled by the final determination in McLean Tracking Co. v. United States, ante p. 170, decided October 13, 1967. On December 18, 1967, the trial commissioner filed a memorandum report recommending that, in accordance with the above, judgment be entered for plaintiff in the sum of $8,553.41, which recommendation was adopted by the court, and on December 22, 1967, it was ordered that judgment be entered for plaintiff in that amount.